Citation Nr: 0111071	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's tooth #16, her third molar, erupted during 
service, and her teeth shifted position while in service.

2.  The evidence shows no dental trauma during service, and 
tooth #16 was not diseased.


CONCLUSION OF LAW

The criteria for service connection for a compensable dental 
disorder, including for treatment purposes are not met.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.381, 3.382 (prior to June 8, 1999); 38 C.F.R. § 3.381 
(effective June 8, 1999); See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends in essence that she has crooked teeth as 
a result of improper dental treatment in service.  She 
testified at a hearing held before the undersigned Member of 
the Board in November 2000 that her teeth were straight when 
she entered the military.  She had been fitted with braces 
and a retainer prior to enlisting.  She had to have the 
braces removed before she could enlist.  She also had had her 
second molar extracted because of a cavity, and this was done 
before her retainer was fitted.  Her orthodontist constructed 
a retainer and informed her that she would not have any 
problems as long as she wore the retainer.  During boot camp, 
she had problems with her teeth shifting caused by the 
eruption of a wisdom tooth that interfered with her wearing 
the retainer.  She asserts that she requested dental care to 
correct this problem [extract the tooth] and was denied 
treatment.  She believes she is entitled to dental care, 
specifically, the removal of the offending wisdom tooth 
and/or braces to correct her overbite caused by the neglect 
of the military.  

Private medical record entries from D. Wheelis, D.D.S., dated 
in April 1991 reflect that the veteran had retained impacted 
# 22 and the plan included referral to an oral surgeon for 
extraction. 

A DD Form 2246 (Applicant Medical Prescreening Form) dated in 
September 1992 reflects that the veteran wore (dental) braces 
and that she would bring a statement from her orthodontist 
saying that the braces would be removed at her expense and 
that active treatment ended before her active duty date.  

In pertinent part, a private statement received in October 
1992 from J. Oliver, D.D.S., reflects that full orthodontic 
appliances would be removed in April 1993 and active 
treatment ended on [illegible date] provided she met all 
scheduled appointments, followed [the dentist's] 
instructions, and reported any breakage or other problems 
immediately.  

Dental records from Dr. Wheelis reflect that in January 1993, 
the veteran had deep caries in # 15 with pulp exposure of 
some duration.  The veteran opted to have # 15 extracted 
under local anesthesia.  

In April 1993, the September 1992 report of medical 
examination was reviewed to reflect that the braces were 
removed and that the veteran wore a retainer.  In brief, the 
veteran's service medical records to include dental records 
from July 1993 to August 1993 reflect missing tooth #15 and 
complaints of discomfort from impacted wisdom teeth (i.e., 
#1, #16, #17, and #32) on multiple occasions.  The records 
reflect that the third molars were within normal limits 
radiographically with no pathology.  The July 1993 entry 
reflects that no treatment was indicated at that time.  The 
May 1995 entry reflects impacted #17 and #32.  The veteran 
desired extraction of the non-functional third molars - #1, 
#17, #32.  In April 1996, the record reflects, inter alia, 
unerupted #1, #17, #32, asymptomatic, gingivitis, caries, and 
insufficient arch length for third molars.  A June 1996 entry 
reflects impacted #22.  In February 1997, the veteran 
expressed concern that the impacted third molars were 
crowding her other teeth.  In March 1997, the veteran 
underwent extraction of #1, #17, and #32.  The report of 
medical assessment completed by the veteran on separation in 
August 1997 reflects her complaint that her teeth were 
crooked due to the military.  Question 18 on the report of 
medical examination dated in September 1997 reflects a Type 
II, Class I dental status.  

The January 1998 VA dental examination reflects that the 
veteran had orthodontic treatment from 1990 to 1993.  The 
veteran had tooth # 15 extracted in 1990-1991.  In 1993, 
while in boot camp, #16 began to erupt which interfered with 
retainer utilization.  The examiner reported Class II, 
Division II malocclusion with lateral rotation of incisors.  
The diagnosis was residual malocclusion.  The examiner noted 
that the veteran claimed that the U.S. Marine's failure to 
extract #16 contributed to her dental relapse.  

In April 1998, Dr. Wheelis provided a statement that reflects 
tooth #15, upper left second permanent molar, was extracted 
on January 11, 1993.  On examination in April 1998, tooth #16 
had successfully erupted into position and was fully 
functional in the site where #15 was extracted.

38 U.S.C.A. § 1712 authorizes dental care.  During the 
pendency of this appeal, VA revised the regulatory provisions 
governing service connection for dental disabilities under 
38 U.S.C.A. § 1712.  The amendment clarifies the requirements 
for service connection of dental conditions and provides that 
VA will consider certain dental conditions service-connected 
for treatment purposes if they are shown in service after a 
period of 180 days.  The amendment became effective June 8, 
1999.  See 64 Fed. Reg. 30393.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) (1998) provided 
that service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Teeth noted at entry into active 
service as carious and restorable will not be held as 
service-connected, either direct or by aggravation, 
notwithstanding enlargement of the original cavity or 
development of additional cavitation on the same or another 
surface; nor on the basis of the insertion of a filling 
during service, unless new caries develop after expiration of 
a reasonable time after the original cavity has been filled.  
Id.  Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
See 38 C.F.R. § 3.382(a) (prior to June 8, 1999).  The dental 
disability must be shown to have been incurred in or 
aggravated by service.  Id. 

Prior to June 8, 1999, 38 C.F.R. § 3.382 also provided that 
malposed teeth with no pathology shown will not be service 
connected and that service connection should not be granted 
for third molars at any time unless there is a definite 
record showing such teeth to have been diseased after a 
reasonable period of service.  Third molars shown as present 
at induction and missing at discharge will not be granted 
service connection unless there is an actual record of 
extractions for reasons other than malposition or impaction.  
38 C.F.R. § 3.382(c) (1998).

The revised provisions of 38 C.F.R. § 3.381 provide that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Section 17.161 of this chapter.  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including the filling or extraction 
of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  Teeth noted as normal at 
entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after 
such a tooth was filled will be service-connected.  Teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  See 38 C.F.R. § 
3.381 (2000) (effective June 8, 1999).  

The revised provision also provides that the following will 
not be considered service-connected for treatment purposes: 
(1) Calculus; (2) Acute periodontal disease; (3) Third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(e) (2000).

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, enhanced VA's duty to assist a veteran in developing 
the facts pertinent to his/her claim and expanded VA's duty 
to notify the veteran and his/her representative, if any, 
concerning the aspects of claim development, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
could not assist in the development of a not well-grounded 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The act sets several different aspects of a duty to assist, 
to include a general duty to assist the veteran in obtaining 
evidence of the claim and a duty to provide medical 
examinations and opinions.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching its decision herein, the Board finds that the 
veteran is not prejudiced by its consideration of her claim 
pursuant to this new legislation insofar as VA has already 
met all obligations to the veteran under this new 
legislation.  Private dental reports are of record, and the 
VA has obtained service dental records.  VA examination was 
afforded after service.  The veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  The Board is not 
aware of any other records which would be relevant to this 
claim and which have not already been made a part of the 
record.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.

The Board does not dispute the factual basis of the veteran's 
claim, that is, that because of the eruption of a third molar 
in service which was not extracted and which prevented her 
use of a retainer in service, her teeth again shifted and 
became malposed.  It is not shown, nor does the veteran 
claim, that she sustained trauma to the teeth in service.  In 
this case, the law and regulations are essentially 
dispositive.  The regulations both prior to June 1999 and 
subsequent to June 1999 preclude service connection, 
including for treatment purposes, for third molars unless 
otherwise diseased in service, for impacted third molars and 
for malposed teeth.  The record shows that tooth #16 erupted 
in place of tooth #15 extracted prior to service, but the 
erupted third molar was not shown to have been diseased, 
other than impaction, during service.  Malposition of the 
teeth, the condition for which the veteran is claiming 
service connection, is not a condition subject to service 
connection under the regulations before and after June 1999, 
and, consequently, there is no legal entitlement to the 
benefit sought.  38 C.F.R. § 3.382(c) (prior to June 8, 
1999); 38 C.F.R. § 3.381(e) (effective June 8, 1999); See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental condition is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



